Citation Nr: 1828486	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  09-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee chondromalacia and degenerative joint disease.

2.  Entitlement to higher initial ratings for left lower extremity radiculopathy rated as 10 percent disabling from September 20, 2005, and 20 percent disabling from April 23, 2007.

3.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) from January 2008 and July 2014 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran and his spouse appeared at a hearing before the undersigned.

In June 2011 and February 2016, the Board remanded the appeal.

In May 2017, the Veteran executed a new VA Form 21-22 in favor of The American Legion, thereby revoking any prior power of attorney.  The Board recognizes the change in representation.


FINDINGS OF FACT

1.  On December 11, 2017, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to service connection for left knee chondromalacia and degenerative joint disease with a full understanding of the consequences of such action.

2.  On December 11, 2017, prior to the promulgation of a decision in the appeal, the Veteran explicitly and unambiguously withdrew the issue of entitlement to higher initial ratings for left lower extremity radiculopathy rated as 10 percent disabling from September 20, 2005, and 20 percent disabling from April 23, 2007, with a full understanding of the consequences of such action.

3.  Before April 1, 2008, the most probative evidence of record shows that the Veteran had full-time and gainful employment. 

4.  From April 1, 2008, the most probative evidence of record shows that the Veteran's service-connected disabilities had a combined rating of 80 percent with one disability rated as 40 percent disabling and precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for left knee chondromalacia and degenerative joint disease have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal regarding entitlement to higher initial ratings for left lower extremity radiculopathy rated as 10 percent disabling from September 20, 2005, and 20 percent disabling from April 23, 2007, have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for a TDIU rating have been met at all times from April 1, 2008, but no earlier.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of a claim must be "explicit, unambiguous, and done with a full understanding of the consequences of such action."  DeLisio v. Shinseki, 25 Vet. App.45, 47 (2011).

In a written statement received on December 11, 2017, the Veteran withdrew from appeal the issues of (i) entitlement to service connection for left knee chondromalacia and degenerative joint disease and (ii) entitlement to higher initial ratings for left lower extremity radiculopathy rated as 10 percent disabling from September 20, 2005, and 20 percent disabling from April 23, 2007.  See Statement, styled as Substantive Appeal (December 11, 2017) (stating that the Veteran read the statements of the case and supplemental statement of the case, and that he is only appealing the issue of entitlement to a TDIU).  In April 2018, the Veteran submitted a second written statement confirming his intention to withdraw such issues from appeal.  See Brief (April 2018) (limiting his appeal to the issue of entitlement to a TDIU).  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to the issues of entitlement to service connection for left knee chondromalacia and degenerative joint disease and (ii) entitlement to higher initial ratings for left lower extremity radiculopathy rated as 10 percent disabling from September 20, 2005, and 20 percent disabling from April 23, 2007.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.

TDIU

The Veteran asserts that his service-connected disabilities have prevented substantial employment since April 1, 2008, that is, the date of his last full-time employment.  See, e.g.,VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability (April 2013); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  In calculating if the Veteran met the above schedular criteria VA combines the Veteran's service connected orthopedic disorders.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Further, marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

Throughout the pendency of the appeal, the Veteran has been in receipt service connection for the following disabilities:  lumbar spine disability, rated 40 percent disabling; adjustment disorder, rated 30 percent disabling; left lower extremity radiculopathy, rated 20 percent disabling; residuals of a coccyx fracture, rated 10 percent disabling; tinnitus, rated 10 percent disabling; a left ankle disability, rated 10 percent disabling; and erectile dysfunction, rated zero percent disabling.  Since the April 23, 2007, increased rating claim on appeal, the Veteran's combined evaluation for compensation has been 80 percent.  Therefore, the Board finds that his disabilities meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) at all times during the pendency of the appeal.  Thus, the question for the Board to consider is when, if ever, his service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

On his November 2007 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full-time and on September 6, 2007.  As to his employment history, he notified VA that he worked as a welder from 2001 to 2007.  The most he had ever earned in a year was $36,000 and his income for the past 12-months before he stopped working was $14,969, exclusive of $16,000 for unemployment benefits.  He also reported that he left his last job because of his service-connected spine, radiculopathy, ankle, and psychiatric disabilities as well as the effects of the required pain medication.  As to his education and training, he reported that he had four years of high school and two years of college.

On his most recent April 2013 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, he reported that he was employed full time from 2002 to April 1, 2008, at which time he became too disabled to work.  As to his employment history, he notified VA that he was that he had worked as an assistant managing welder from 2001 to 2007.  The most he had ever earned in a year was $26,000 in 2007.  He also reported that he left his last job because of his service connected disabilities.  As to his education and training, he reported that he had four years of high school and two years of college.

Significantly, the Veteran's work history as a welder is a field that requires him to able to be physically active.  However, the Board finds that a review of the record on appeal shows that his service-connected back, radiculopathy, and ankle disabilities adversely impact his ability to be work in all fields that requires manual labor including as a welder.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO).  Likewise, the Veteran's work history as an assistant managing welder likely requires being able to sit for a long period of time.  However, the Board finds that the record shows that his service-connected low back and radiculopathy disabilities adversely impact his ability to sit for long periods of time.  Id.  Moreover, the Board finds that the symptoms and manifestations of the Veteran's psychiatric and tinnitus disabilities along with the medications he takes to combat the pain from his service-connected musculoskeletal disabilities impair his ability to interact with others in the work place and to stay focused enough to work with and/or supervise other in a sedentary work setting.  Id.

Given the above the Board finds that, from April 1, 2008, while the Veteran could probably obtain some type of employment that requires minimal manual labor, the most probative evidence of record shows that his service-connected disabilities would prevent him from securing or following a "substantially gainful" occupation given his work history and the collective adverse impact his service-connected lumbar spine disability, adjustment disorder, left lower extremity radiculopathy, residuals of a coccyx fracture, tinnitus, and left ankle disability would have on performing jobs that require manual labor, the adverse impact his service-connected low back and radiculopathy disabilities would have on performing jobs that require prolonged sitting as well as the adverse impact his service-connected psychiatric disorder and tinnitus disorders and the pain from his service-connected musculoskeletal disabilities would have on his ability to effectively interact with co-workers and others in a sedentary work setting.  Lastly, the Board finds that the collective adverse impact of the Veteran's service-connected disabilities cause with working and his lack of experience would also prevent him from securing or following a "substantially gainful" occupation in a sedentary work setting.

Prior to April 1, 2008, evidence of full-time, gainful employment as an assistant managing welder affirmatively opposes any notion of inability to obtain or maintain substantially, gainful employment.  See VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability (April 2013).

After resolving any doubt in the Veteran's favor, the Board finds that the evidence shows he is entitled to an award of a TDIU rating effective from April 1, 2008, the first day following the termination of his most recent full-time employment.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, TDIU is granted, effective April 1, 2008.


ORDER

The appeal as to entitlement service connection for left knee chondromalacia and degenerative joint disease is dismissed.

The appeal as to entitlement to higher initial ratings for left lower extremity radiculopathy rated as 10 percent disabling from September 20, 2005, and 20 percent disabling from April 23, 2007, is dismissed.


Subject to the law and regulations governing the payment of monetary benefits, TDIU benefits are granted from April 1, 2008, and no earlier.


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


